 



Exhibit 10.3
[SunCom Letterhead]
September 16, 2007
Mr. William A. Robinson
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Robinson:
          You previously entered into an employment agreement with SunCom
Wireless Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the
“Company”) dated as of March 7, 2005 (the “Original Employment Agreement”) and
thereafter amended by a certain Letter Agreement (the “First 2005 Letter
Agreement”) dated December 2, 2005, a certain Letter Agreement (the “Second 2005
Letter Agreement”) dated December 14, 2005, a certain Letter Agreement (the
“2006 Letter Agreement”) dated September 11, 2006 and a certain Letter Agreement
dated January 31, 2007 (the January 2007 Letter Agreement”). The Original
Employment Agreement as amended by the First 2005 Letter Agreement, the Second
2005 Letter Agreement, the 2006 Letter Agreement and the January 2007 Letter
Agreement is referred to collectively herein as the “Existing Employment
Agreement”. Except as otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Existing Employment Agreement.
          Each of the Company and SunCom Wireless Holdings, Inc. (“SunCom”)
pursuant to this letter agreement (this “Agreement”) hereby agrees to modify the
terms of your Existing Employment Agreement as set forth below:
          3. Benefits Upon Termination. Section 1 of the January 2007 Letter
Agreement is hereby deleted in its entirety and replaced by the following:
Notwithstanding Sections 5(b) and 5(c) of the Original Employment Agreement,
Section 7 of the Second 2005 Letter Agreement, Section 1 of the 2006 Letter
Agreement (or any other provision of the Existing Employment Agreement), in the
event of a termination of Executive’s employment (i) by the Company Without
Cause, (ii) by the Company or Executive by notice of non-renewal pursuant to
Section 1 of the Second 2005 Letter Agreement at the conclusion of the current
term (i.e. February 3, 2009), (iii) by Executive by notice of Voluntary
Termination at the conclusion of the current term (i.e. February 3, 2009), (iv)
by Executive for Good Reason, or (v) by reason of Executive’s death or
Disability, then Executive (or his estate, as applicable) shall be entitled (in
addition to any non-cash severance-related benefits, payments or compensation
provided for in the Existing Employment Agreement) to:

 



--------------------------------------------------------------------------------



 



               (a) a salary continuation benefit in the amount of the product
resulting from multiplying Executive’s Base Salary on the date of such
termination by two (2);
               (b) a bonus for the calendar year during which salary
continuation is paid (without regard to the date during such year that such
termination occurs) in the amount of the product resulting from multiplying
Executive’s full target Management Business Objective bonus for such year by two
(2), which bonus shall be calculated (i) in accordance with Section 4 of the
Second 2005 Letter Agreement and (ii) as if Executive had achieved one hundred
percent (100%) of his related bonus-based goals for the Management Business
Objective bonus for such calendar year;
               (c) payment of the amount of any Management Business Objective
bonus to which the Executive would otherwise be entitled for the calendar year
during which the Executive’s termination occurs (prorated appropriately to
reflect the months worked prior to such termination); and
               (d) immediate vesting of all unvested shares of SunCom owned by
Executive as of the date of such termination (whether such shares are subject to
the Plan or a restricted stock award letter agreement or comparable agreement).
          The benefits described in Sections 1(a), 1(b) and 1(c) above shall be
payable in a single lump sum as soon as practicable, but in no event more than
ten (10) business days, following the end of the Employment Period; provided
that in the event that such benefits constitute “deferred compensation” payable
to a “key employee” of a publicly-traded corporation pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended, on account of separation of
service, such benefits shall not be payable until six (6) months following
Executive’s separation from service and shall not accrue interest during such
6-month period.
          In the event of a termination of Executive’s employment under
circumstances other than those described in this Section 1, Executive shall be
entitled to only those termination-related benefits, payments or compensation
provided for in the Existing Employment Agreement.
          The parties acknowledge and agree that the Company has previously
deposited the aggregate amount of Executive’s benefits described in Sections
1(a) and 1(b) into an irrevocable trust with a third party trustee pursuant to
an irrevocable trust agreement.
          Notwithstanding anything to the contrary contained herein, payment to
Executive of the benefits described in this Section 1 shall be contingent upon
the Executive (or his executor, as applicable) executing and delivering to the
Company a mutual general release of claims in the form attached hereto as
Exhibit A (the “Release”).
          4. Sale Transaction Bonus. Section 2 of the January 2007 Letter
Agreement is hereby deleted in its entirety and replaced by the following:
          If (a) SunCom has executed an agreement to engage in a Sale
Transaction (as hereinafter defined) by December 31, 2007, (b) such Sale
Transaction has been consummated by December 31, 2008, (c) the Executive remains
actively employed (not

 



--------------------------------------------------------------------------------



 



on a leave of absence, other than an FMLA leave of absence) with the Company
through the consummation of the Sale Transaction, (d) the Executive is otherwise
in compliance with the terms of the Existing Employment Agreement as may be
amended at any time in the future, including by the terms of this Agreement,
(e) the Executive complies with, and uses commercially reasonable efforts to
take such actions as are necessary to cause the Company and its Affiliates to
comply with, the terms and conditions of agreements entered into by the
Executive or the Company or its Affiliates effecting or otherwise relating to
the Sale Transaction, and (f) the Executive takes such action and uses
commercially reasonable efforts to cause the Company or its Affiliates to
implement or otherwise execute the business plan previously provided to the
purchaser in connection with the Sale Transaction, the Executive will be
eligible to receive a sale bonus in connection with such Sale Transaction in the
following amounts (the “Sale Bonus”) based on the Sale Proceeds (as hereinafter
defined):

          Sale Proceeds   Sale Bonus Amount
At least $2.2B
  $ 3,904,412  
At least $2.3B
  $ 4,963,235  
At least $2.4B
  $ 6,022,059  
At least $2.6B
  $ 8,139,706  
At least $2.8B
  $ 10,257,353  
At least $3.0B
  $ 12,375,000  

          If the Sale Proceeds are less than $2,200,000,000, then the Sales
Bonus amount will be extrapolated in accordance with the foregoing calculations;
provided that no amounts will be paid if the Sale Proceeds are less than
$1,700,000,000; further provided that such calculation shall take into
consideration the Sale Bonus amounts paid to other participating executives of
the Company for Sale Proceeds less than $2,000,000,000 (other than the six
executives added to the Sale Bonus arrangement following the preliminary review
of the proposed participants by the Board at its meeting held on August 8,
2007); and further provided that in the event the Sale Proceeds are less than
$2,000,000,000, the aggregate Sale Bonus pool will be based on two percent of
the Sale Proceeds. In the event that the Sale Proceeds fall between the amounts
reflected above, the Sale Bonus shall be calculated by interpolating on a
straight line basis to the next highest Sale Bonus amount. In the event that the
Sale Proceeds exceed $3,000,000,000, the Sale Bonus Amount shall be extrapolated
in accordance with the foregoing calculations. Notwithstanding the foregoing,
the Sale Bonus pool payable to all participating Company executives (other than
the six executives added to the Sale Bonus arrangement following the preliminary
review of the proposed participants by the Board at its meeting held on
August 8, 2007) shall not exceed three percent of the Sale Proceeds.
          The Sale Bonus shall be subject to applicable federal, state and local
tax withholding required by law. Notwithstanding anything to the contrary
contained herein: (i) if prior to the consummation of the Sale Transaction, the
Executive’s employment is terminated by the Company without Cause or the
Executive dies, then the Executive (or his estate, as applicable) will be paid
the Sale Bonus as provided in the following paragraph; and (ii) if the
Executive’s employment is terminated by the Company for Cause prior to the
consummation of the Sale Transaction, the Executive will be ineligible to
receive any portion of the Sale Bonus.

 



--------------------------------------------------------------------------------



 



          The benefit described in this Section 2 shall be payable in a single
lump sum as soon as practicable, but not more than ten (10) business days
following the consummation of the Sale Transaction (or receipt of Sale Proceeds
which are not Contingent Sale Proceeds (as hereinafter defined) sufficient to
trigger the Company’s obligation to pay a Sale Bonus); provided that any Sale
Bonus amount the Executive (or his estate, as applicable) is entitled to receive
pursuant to this Section 2, shall not be payable to the Executive (or his
estate, as applicable) until such time as SunCom’s stockholders have received
payment with respect to their equity interests pursuant to the terms of the
agreement to engage in the Sale Transaction. In the event that:
          (x) any portion of the Sale Proceeds is required by the terms of the
Sale Transaction to be placed into escrow, retained or held back by the buyer,
or the payment thereof is otherwise subject to contingencies based upon the
occurrence of future events (“Contingent Sale Proceeds”), the Company will not
pay the Executive the portion of the Sale Bonus attributable to the Contingent
Sale Proceeds until such time as, and only to the extent that, the Contingent
Sale Proceeds are released from escrow, no longer are retained or held back by
the buyer, or otherwise no longer are subject to payment contingencies, as the
case may be (“Released Sale Proceeds”); and
          (y) the aggregate amount of Sale Proceeds in a Sale Transaction that
do not constitute Contingent Sale Proceeds is insufficient to trigger the
Company’s obligation to pay a Sale Bonus, then the Sale Bonus shall not be paid
unless and until the Sale Proceeds which are not Contingent Sale Proceeds are
sufficient to trigger the Company’s obligation to pay a Sale Bonus (e.g.,
because sufficient Contingent Sale Proceeds have been released from escrow, no
longer are retained or held back by the buyer, or no longer are subject to
payment contingencies.
          In the event that the benefits described in this Section 2 constitute
“deferred compensation” payable to a “key employee” of a publicly-traded
corporation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, on account of separation from service, such benefit shall not be
payable until six (6) months following Executive’s separation from service and
shall not accrue interest during such 6-month period.
          Notwithstanding anything to the contrary contained herein, the
Executive’s receipt of the benefits described in this Section 2 shall be
contingent upon the Executive (or his executor, as applicable) executing and
delivering to the Company the Release.
As used in this Agreement:
          (A) The term “Sale Transaction ” means the transaction or series of
transactions currently contemplated by the Board of Directors of SunCom (the
“Board”) as of the date of the execution of this Agreement whereby directly or
indirectly (I) an acquisition, merger, consolidation, or other business
combination pursuant to which the business or assets of SunCom are, directly or
indirectly, combined with a third party not controlled (by ownership of a
majority of the voting securities of such buyer or buyers) by SunCom’s current
stockholders; (II) the acquisition, directly or indirectly, by a buyer

 



--------------------------------------------------------------------------------



 



or buyers (which term shall include a “group” of persons as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
of equity interests or options, or any combination thereof constituting a
majority of the then outstanding stock of SunCom or possessing a majority of the
then outstanding voting power of SunCom (except as may occur with current
stockholders or debtholders as a result of a restructuring), other than a buyer
or buyers controlled by the current SunCom stockholders by ownership of a
majority of the voting securities of such buyer or buyers; (III) any other
purchase or acquisition, directly or indirectly, by a buyer or buyers other than
a buyer or buyers controlled by the current SunCom stockholders by ownership of
a majority of the voting securities of such buyer or buyers; or (IV) the
formation of a joint venture or partnership with SunCom or direct investment in
SunCom for the purpose of effecting a transfer of a significant interest in
SunCom to a third party.
          (B) The term “Sale Proceeds” means (I) the total amount of cash and
fair market value (on the date of payment) of all property paid or payable
(including amounts paid in escrow) in connection with the Sale Transaction (or
any related transaction), including amounts paid or payable in respect of
convertible securities, preferred equity securities, warrants, stock
appreciation rights, options or similar rights, whether or not vested, plus
(II) in the event of a sale of the capital stock of SunCom and/or its
Affiliates, the principal amount of all indebtedness for borrowed money or other
liabilities of SunCom and/or its Affiliates outstanding as of the closing date
of the Sale Transaction, or, in the case of a sale of assets, all indebtedness
for borrowed money or other liabilities assumed by the buyer. Sale Proceeds
shall also include the aggregate amount of all dividends or other distributions
declared by SunCom and/or its Affiliates after the date hereof other than normal
quarterly cash dividends, and, in the case of a sale of assets, the net fair
market value of any current assets not sold by SunCom and/or its Affiliates,
less the book value of the current liabilities not assumed by the applicable
buyer. For purposes of calculating Sale Proceeds, the value of securities,
whether debt or equity, that are freely tradeable in an established public
market will be determined on the basis of the average closing price in such
market for the 10 trading days prior to the closing of the Sale Transaction (the
“Valuation Date”); and the value of securities that have no established public
market or other property will be the fair market value of such securities or
other property on the Valuation Date. If Sale Proceeds include any restricted
stock (i.e. stock in a public company not freely tradeable), the value of the
restricted stock shall be calculated by the Board in good faith.
          (C) The term “Affiliate”, as applied to a specified person, is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.
          5. Business Efforts. The parties acknowledge and agree that the
payment of the Sale Bonus pursuant to Section 2 of this Agreement is intended as
compensation for services rendered to the Company and/or its Affiliates in
connection with the consummation of a Sale Transaction. As a condition to the
payment of the Sale Bonus, the Executive shall be required to devote
substantially all of his business efforts, which shall be a minimum of 40 hours
per week (and such additional hours as may be necessary to fulfill his
responsibilities under the terms of the Existing Employment Agreement and this
Agreement, as may be amended from time to time), to the management and

 



--------------------------------------------------------------------------------



 



operations of the Company and its Affiliates pending the consummation of a Sale
Transaction. In performance of the Executive’s duties, the Executive will carry
out and follow the directions of the Board (including the Operating Committee of
the Board) in conformance with all laws and Company rules and policies. The
Executive shall perform such duties (i) at the Company’s offices at 1100 Cassatt
Road, Berwyn, Pennsylvania, or (ii) at any other business location of the
Company or any of its Affiliates as necessary to carry out the operations of the
business, or (iii) at any other location as the proper performance of the
Executive’s duties may require with the direction of the Board or the Operating
Committee; provided that the frequency and duration of any such travel or work
at a location other than the Company’s offices in Berwyn, Pennsylvania at the
direction of the Board or the Operating Committee will be reasonable and take
into consideration Executive’s family and other personal obligations. The
Executive shall be entitled to engage in other activities permitted under
Section 2 of the Original Employment agreement, as amended, subject to the prior
consent of the Board which consent shall not be unreasonably withheld.
          6. Expenses. Notwithstanding Section 4(c) (or any other provision) of
the Original Employment Agreement, as amended, from and after the date of
execution of any agreement to engage in a Sale Transaction, the Company shall
pay or reimburse the Executive for all reasonable expenses incurred or paid by
the Executive in performance of the Executive’s duties solely for the Company
and its Affiliates that are consistent with the policies of the Company and the
business expense policies of the purchaser under such agreement (to the extent
that such purchaser requests Executive’s compliance with such policies and
discloses such policies to Executive).
          7. New Employment/Solicitation. The Executive represents that as of
the date of this Agreement, the Executive has not entered into any agreement
(oral or written) to engage in any employment, consulting or similar agreement
or arrangement pursuant to which the Executive will provide services for any
remuneration for any period during which the Executive is employed by the
Company or for any period thereafter. The Executive further represents that he
has not solicited any current or former employee of the Company or its
Affiliates for employment or consulting on behalf of any other person or entity
(other than the Company or its Affiliates). In the event that during the term of
employment, the Executive receives any proposal to provide any person or entity
(other than the Company or its Affiliates) employment, consulting or similar
services by the Executive or any other employee of the Company or its Affiliates
for any such period from any third party, the Executive shall not, without the
prior consent of the Board: (i) enter into any such agreement or arrangement;
(ii) otherwise engage in any discussions, negotiations or other communications
with such third party or its representatives; (iii) solicit any current or
former employee of the Company or its Affiliates for employment or consulting on
behalf of any person or entity (other than the Company or its Affiliates); or
(iv) induce or attempt to induce, influence or attempt to influence any person
employed by the Company or its Affiliates to terminate his or her employment
with such entity (other than in the normal course of carrying out his duties to
the Company); provided that Executive, without seeking or obtaining the prior
consent of the Board, shall be permitted to respond to unsolicited proposals for
employment or the provision of consulting or similar services by informing the
person(s) making such proposal either (i) that Executive is not interested in
the proposal or (ii) that Executive is not permitted to

 



--------------------------------------------------------------------------------



 



engage in discussions or negotiations with respect to such proposal until after
the consummation of the Sale Transaction.
          8. Remedies. In the event the Executive breaches any obligations under
the terms of his Existing Employment Agreement and this Agreement as may be
amended from time to time, in addition to any other available remedies under the
Existing Employment Agreement and any other plan, arrangement or agreement with
the Company or any of its Affiliates, the Executive will be ineligible to
receive any portion of the Sale Bonus as set forth in Section 2 of this
Agreement; provided that Executive shall not be deemed ineligible for the Sale
Bonus based upon any such breach unless the Company and/or the Board has given
him written notice of such breach, granted him a period during which to cure
such breach of not less than five (5) business days, and he has failed to cure
such breach during such period.
          9. Form of Release. The form of Release attached as an exhibit to the
January 2007 Letter Agreement is hereby deleted in its entirety and replaced by
the form of Release attached hereto as Exhibit A.
          10. All Other Provisions Remain Effective. Except as otherwise
expressly modified by this Agreement, all other terms and conditions of the
Existing Employment Agreement shall continue in full force and effect. In the
event of any inconsistency between the terms of the Existing Employment
Agreement and the terms of this Agreement, the terms of this Agreement shall
control. This Agreement may be executed and delivered in counterparts, each of
which shall be deemed to be an original, but all of which shall collectively
constitute the same instrument.
          Please evidence your acceptance of the foregoing modification to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to Laura Porter, Senior Vice President of Human Resources by
October 1, 2007 in a sealed envelope marked “confidential”. If you have not
returned a signed copy of this letter to her by that date, this offer will be
automatically withdrawn and you will not be eligible to earn the Sale Bonus or
the other benefits provided in this Agreement. If you timely sign and return
this Agreement, it shall constitute the legally valid and binding obligation of
the parties hereto, enforceable against such parties in accordance with its
terms, and future references to your Employment Agreement shall mean the
Existing Employment Agreement as amended by this Agreement.
[Signatures Contained on Next Page]

 



--------------------------------------------------------------------------------



 



(Signature Page for Robinson Letter Agreement- September 16, 2007)
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the terms of the Existing
Employment Agreement.

                  SunCom Wireless Holdings, Inc.    
 
           
 
  By:   /s/ Edward Evans
 
        Edward Evans         Chairman, Compensation Committee of         Board
of Directors    
 
                SunCom Wireless Management Company, Inc.    
 
           
 
  By:   /s/ M. E. Kalogris
 
        Michael E. Kalogris         Chairman and Chief Executive Officer    
 
                Executive    
 
                /s/ William A. Robinson                   William A. Robinson  
      Executive Vice President, Operations    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
MUTUAL RELEASE OF CLAIMS
          FOR AND IN CONSIDERATION OF the benefits to be provided to WILLIAM A.
ROBINSON, an individual (“Executive”), in connection with the termination of his
employment, as set forth in that certain Employment Agreement by and among
SunCom Wireless Holdings, Inc., a Delaware corporation, and SunCom Wireless
Management Company, Inc., a Delaware corporation (collectively, the “Company”)
and Executive dated as of March 7, 2005, (the “Original Employment Agreement”),
and thereafter amended by certain Letter Agreements dated December 2, 2005(the
“First 2005 Letter Agreement”), December 14, 2005 (the “Second 2005 Letter
Agreement”), September 11, 2006 (the “2006 Letter Agreement”), January 31, 2007
(the “January 2007 Letter Agreement”), and September ___, 2007 (the
“September 2007 Letter Agreement”) (collectively, the “Employment Agreement”),
which are conditioned upon Executive signing this Release of Claims and to which
Executive is not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and
each of its past or present subsidiaries and affiliates, its and their
respective past or present officers, directors, stockholders, managers, members,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively referred to as the “Company Parties”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity (“Claims”), which Executive ever had, now has, or hereafter may have, or
which Executive’s successors, assigns, heirs, executors or administrators
hereafter may have (collectively with Executive, the “Executive Parties”), by
reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Release of Claims
that arises from, or relates in any way to, Executive’s employment relationship
and/or the termination of Executive’s employment relationship with the Company,
including but not limited to, any such Claims that have been asserted, could
have been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§
621 et seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC §§
706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§
301 et seq., as amended, any contracts between the Company and Executive and any
common law Claims now or hereafter recognized and all Claims for counsel fees
and costs; provided, however, that this Release of Claims shall not apply to

 



--------------------------------------------------------------------------------



 



          (a) Any entitlements arising under, or preserved by Sections 5(b) and
5(c) of the Original Employment Agreement, Sections 5 and 7 of the Second 2005
Letter Agreement, Section 1 of the 2006 Letter Agreement, Sections 5 and 7 of
the January 2007 Letter Agreement, and Sections 1 and 2 of the September 2007
Letter Agreement;
          (b) Claims Executive may have as a holder of securities of the Company
so long as Executive is not the moving, initiating or lead party or that are
based on criminal acts by any of the Company Parties;
          (c) Claims by Executive for vested retirement plan benefits under the
Company’s tax-qualified retirement plans;
          (d) Claims for benefits under any insured group health plan maintained
by the Company, including any right to continuation coverage under COBRA;
          (e) Claims under any directors’ and officers’ liability (or similar)
insurance policy maintained by the Company that may provide coverage to
Executive; or
          (f) Claims by Executive for indemnification under Section 4(d) of the
Original Employment Agreement and/or to the extent that the Company has provided
indemnification pursuant to the terms of its bylaws, a resolution of the board
of directors or any directors and officers liability policy maintained by the
Company.
          Executive expressly waives all rights afforded by any statute that
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims that the Executive
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him may have materially affected his settlement with
the Company.
          Executive acknowledges that the restrictive covenants contained in
Section 6 of the Original Employment Agreement (as modified by Section 9 of the
Second 2005 Letter Agreement and Section 6 of the January 2007 Letter Agreement)
will survive the termination of his employment to the extent set forth therein.
Executive affirms that those restrictive covenants are reasonable and necessary
to protect the legitimate interests of the Company, that he received adequate
consideration in exchange for agreeing to those restrictions and that he will
abide by those restrictions.
          In signing this Release of Claims, Executive acknowledges his
understanding that he may not sign it prior to the termination of his employment
under the Employment Agreement, but that he may consider the terms of this
Release of Claims for up to twenty-one (21) days (or such longer period as the
Company may specify) from the date Executive’s employment with the Company under
the Employment Agreement terminates. Executive also acknowledges that he is
advised by the Company Parties to seek the advice of an attorney prior to
signing this Release of Claims; that Executive has had sufficient time to
consider this Release of Claims and to consult with an attorney, if he wished to
do so, or to consult with any other person of his choosing before signing; and
that he is signing this Release of Claims voluntarily and with a full
understanding of

 



--------------------------------------------------------------------------------



 



its terms. Executive further acknowledge that, in signing this Release of
Claims, he has not relied upon any promises or representations, express or
implied, that are not set forth expressly in the Employment Agreement. Executive
understands that he may revoke this Release of Claims at any time within seven
(7) days after the date of his signing by written notice to the Company and that
this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if Executive has not timely revoked it.
          In further consideration of Executive’s execution of this Release of
Claims and other consideration provided to the Company by Executive pursuant to
the Employment Agreement, the Company, on behalf of itself and the other Company
Parties, hereby executes this Release of Claims and does hereby REMISE, RELEASE,
AND FOREVER DISCHARGE Executive and the other Executive Parties, of and from any
and all manner of Claims, which the Company Parties, now have, or hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Release of Claims
that arises from, or relates in any way to, Executive’s employment relationship
with the Company or the termination thereof, including but not limited to, any
such Claims that have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local laws, any such
Claims that are based on contracts between the Company and Executive and any
such Claims that are now or hereafter recognized under the common law and any
such Claims for counsel fees and costs, but in no event shall this release apply
to any Claim based upon any criminal act by Executive or upon any act of
Executive wholly outside the scope of his duties and employment.

                  SunCom Wireless Holdings, Inc.    
 
           
 
  By:        
 
     
 
        Edward Evans         Chairman, Compensation Committee of         Board
of Directors    
 
                SunCom Wireless Management Company, Inc.    
 
           
 
  By:        
 
     
 
        Michael E. Kalogris         Chairman and Chief Executive Officer    
 
                Executive    
 
           
 
  By:        
 
     
 
        William A. Robinson         Executive Vice President, Operations    

 